DETAILED ACTION
Introduction
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been examined in this application. Claims 1, 8, and 15 are amended. Claims 4, 6, 11, 13, 18, and 20 are as previously presented. Claims 7 and 14 are original. Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are cancelled. This is a final office action in response to the arguments and amendments filed 4/5/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 4/5/2022, have been fully considered.
Regarding the remarks pertaining to the previously made claim objections (presented on p. 7 under the heading “II. Objections to the Claims”), the amendments are acceptable and the objections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 7-8 under the heading “III. Rejections under 35 U.S.C. §112”), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 8-10 under the heading “IV. Rejections under 35 U.S.C. §103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration a new grounds of rejection is made in view of the additional prior art of US2017/0284057A1 (Moriki et al.) as well as the previously relied upon art of US2019/0226181A1 (Imura et al.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 15, the claims recite the controller or processor “preventing movement of the stick prior to raising the boom.” The disclosure as originally filed does not appear to positively recite a step of preventing movement of the stick prior to raising the boom, as claimed. It is noted that the scope of the limitation for “preventing movement” broadly encompasses any number of ways to prevent movement such as by controlling a mechanical brake or lock, or providing some counter-force to other forces present, or interrupting commands for movement, or shutting down of the machine, or any other possible technique that would prevent movement. The specification ¶0037 recites overriding of user inputs “for any hydraulic implements or parts,” and ¶0033-0034 recite actuating the stick after the boom has been actuated, in response to a request to move the stick. However, the claimed limitation of preventing stick movement is broader than an overriding or delaying of a command, and therefore, the subject matter of “preventing movement” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 4, 6, and 7), Claim 8 (for Claims 11, 13 and 14), or Claim 15 (for Claims 18 and 20) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15, the limitation “preventing movement of the stick prior to raising the boom” renders the claims indefinite. Particularly, it is not clear whether “preventing” is some active operation (such as actuating a brake or lock) by the controller or processor, or alternatively whether the “preventing” may merely mean that no movement command is being sent out, or if preventing has some other meaning such as providing a counter-force or ceasing machine operations, or something else. The different possible interpretations lead to varying scopes of the limitations and claims, which renders the claims indefinite. For the purposes of examination, the limitation is interpreted as outputting a command for zero speed or velocity of the stick.
Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 4, 6, and 7), Claim 8 (for Claims 11, 13 and 14), or Claim 15 (for Claims 18 and 20) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0226181A1 (Imura et al.) in view of Published Application US2017/0284057A1 (Moriki et al.).

Regarding Claim 1, Imura et al. discloses a method for operating an excavator controller (see Figure 14, [0081] a method performed by controller 40 [0053] using CPU and control program on ROM), the method comprising:
determining a position of a bucket of an excavator (see [0082] S110, position of the bucket claw tip 10 calculated by the posture calculating section 43 b); 
receiving input requesting movement of a stick of the excavator (see [0084] S130 an arm crowding operation being requested (and see Figure 1, [0068] arm crowding referring to expanding arm cylinder 6 to move arm 9 (the stick))); 
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on calculations from S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] a specific example of the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip); and 
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade (see Figure 14, responsive to “yes” at S150):
determining an amount to raise a boom of the excavator to prevent the bucket from moving below the desired grade in response to movement of the stick (see [0088] S160 the boom pilot pressure is corrected for boom raising, i.e. determining a corrected boom pilot pressure, which is an amount of pressure to raise the boom such that [0091] the bucket claw tip moves along target surface 60); and
raising the boom of the excavator the determined amount (see [0090-0091] S170 outputting the boom pilot pressure to operate the boom).


Imura et al. further discloses actuating the stick in response to the requested movement of the stick and raising the boom (see [0090-0091] S170 outputting the arm pilot pressure and boom pilot pressure in response to the request from S130).

Imura et al. does not explicitly recite the method comprising:
preventing movement of the stick prior to raising the boom;
actuating the stick of the excavator in response to the requested movement of the stick after the raising of the boom.

However, Moriki et al. teaches a method to implement boom intervention control (see Figure 7A, [0087] preventing the work equipment from intruding into the estimated target surface), including:
preventing movement of the stick (see [0087] function generators such that arm velocity becomes zero to inhibit movement, when the estimated target surface distance is zero ([0074] estimated target surface distance being the distance between work equipment 15 and the design surface S1)) prior to raising the boom (see Figure 7A, [0074] the distance being zero when the work equipment approaches the design surface, and [0087] the arm starting again after raising of the boom. I.e. the preventing taking place upon the approaching, prior to the raising operation);
actuating the stick of the excavator after the raising of the boom (see [0087] the arm inhibited “while raising the boom”, until the direction of the velocity vector of the work equipment 15 is off the estimated target surface at which point the arm can be actuated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Imura et al. to use arm inhibition control in the manner taught by Moriki et al., with the motivation of improving work quality by more reliably preventing intruding of the machine into the estimated target surface (see Moriki et al., [0087]).

Regarding Claim 4, Imura et al. discloses the method of claim 1, further comprising:
receiving data from a plurality of site sensors (see [0093] S200 topographic data input from topography calculating section 43 m which [0067] uses topographic measurement device 96 which [0044] can be stereo cameras on the excavator (two sensors for the work site));
receiving excavator location information (see [0060] a GNSS receiver can be used for excavator position);
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
determining a location of the excavator on the site based on the excavator location information (see [0060] the target surface corresponding to the excavator position determined (the global coordinates the same coordinates used for 3D target surface data (the work site)),
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150 (and see mapping of Claim 1 above)) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).

Regarding Claim 6, Imura et al. discloses the method of claim 4, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 1 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).

Regarding Claim 7, Imura et al. discloses the method of claim 6, wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom (see [0071] the arc based on a pivot center Ca1, a position of the pivot center on the boom) and a position of the bucket (see Figure 9, [0071] a position of the bucket claw tip P1 to calculating the arc of the bucket claw tip).

Regarding Claim 8, Imura et al. discloses an apparatus (see Figures 6, 7, [0056] a controller 40 for area limiting control) comprising:
a processor (see [0053] controller including a CPU); and
a memory to store computer program instructions (see [0053] ROM 93 storing control program), the computer program instructions when executed on the processor cause the processor to perform operations comprising (see Figure 14, [0081] a method performed by controller 40):
determining a position of a bucket of an excavator (see [0082] S110, position of the bucket claw tip 10 calculated by the posture calculating section 43 b);
receiving input requesting movement of a stick of the excavator (see [0084] S130 an arm crowding operation being requested (and see Figure 1, [0068] arm crowding referring to expanding arm cylinder 6 to move arm 9 (the stick)));
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on calculations from S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] a specific example of the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip); and
in response to determining that the requested movement of the stick will cause the bucket to move below the desired grade (see Figure 14, responsive to “yes” at S150):
determining an amount to raise a boom of the excavator to prevent the bucket from moving below the desired grade in response to movement of the stick (see [0088] S160 the boom pilot pressure is corrected for boom raising, i.e. determining a corrected boom pilot pressure, which is an amount of pressure to raise the boom such that [0091] the bucket claw tip moves along target surface 60); and
raising the boom of the excavator the determined amount (see [0090-0091] S170 outputting the boom pilot pressure to operate the boom).

Imura et al. further discloses actuating the stick in response to the requested movement of the stick and raising the boom (see [0090-0091] S170 outputting the arm pilot pressure and boom pilot pressure in response to the request from S130).

Imura et al. does not explicitly recite the operations comprising:
preventing movement of the stick prior to raising the boom;
actuating the stick of the excavator in response to the requested movement of the stick after the raising of the boom.

However, Moriki et al. teaches a system to implement boom intervention control (see Figure 7A, [0087] preventing the work equipment from intruding into the estimated target surface, using [0085] calculations in an operation control unit), including:
preventing movement of the stick (see [0087] function generators such that arm velocity becomes zero to inhibit movement, when the estimated target surface distance is zero ([0074] estimated target surface distance being the distance between work equipment 15 and the design surface S1)) prior to raising the boom (see Figure 7A, [0074] the distance being zero when the work equipment approaches the design surface, and [0087] the arm starting again after raising of the boom. I.e. the preventing taking place upon the approaching, prior to the raising operation);
actuating the stick of the excavator after the raising of the boom (see [0087] the arm inhibited “while raising the boom”, until the direction of the velocity vector of the work equipment 15 is off the estimated target surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Imura et al. to use arm inhibition control in the manner taught by Moriki et al., with the motivation of improving work quality by more reliably preventing intruding of the machine into the estimated target surface (see Moriki et al., [0087]).

Regarding Claim 11, Imura et al. discloses the apparatus of claim 8, the operations further comprising:
receiving data from a plurality of site sensors (see [0093] S200 topographic data input from topography calculating section 43 m which [0067] uses topographic measurement device 96 which [0044] can be stereo cameras on the excavator (two sensors for the work site));
receiving excavator location information (see [0060] a GNSS receiver can be used for excavator position);
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
determining a location of the excavator on the site based on the excavator location information (see [0060] the target surface corresponding to the excavator position determined (the global coordinates the same coordinates used for 3D target surface data (the work site)), 
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150 (and see mapping of Claim 8 above)) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).

Regarding Claim 13, Imura et al. discloses the apparatus of claim 11, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 8 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).

Regarding Claim 14, Imura et al. discloses the apparatus of claim 13, wherein the arc the stick will sweep in response to the input requesting movement of the stick is determined based on a position of the boom (see [0071] the arc based on a pivot center Ca1, a position of the pivot center on the boom) and a position of the bucket (see Figure 9, [0071] a position of the bucket claw tip P1 to calculating the arc of the bucket claw tip).

Regarding Claim 15, Imura et al. discloses a computer readable storage device storing computer program instructions, which, when executed on a processor, cause the processor to perform operations (see [0053] control program on ROM executed by CPU) comprising:
determining a position of a bucket of an excavator (see [0082] S110, position of the bucket claw tip 10 calculated by the posture calculating section 43 b);
receiving input requesting movement of a stick of the excavator (see [0084] S130 an arm crowding operation being requested (and see Figure 1, [0068] arm crowding referring to expanding arm cylinder 6 to move arm 9 (the stick)));
determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see [0086], S140, boom pilot pressure obtained, based on calculations from S120 wherein [0083] boom pilot pressure calculating section 43 n determines boom pilot pressure is necessary when the claw tip (bucket) intersects the target surface 60 (desired grade) and [0087] S150 determining when the pressure is not 0 (i.e. the determination at S150 being a determination of whether the bucket will move below the grade (when boom pilot pressure is not 0) or will not (when boom pilot pressure is zero)) based on an arc the stick will sweep in response to the input requesting the movement of the stick (see Figure 9, [0070-0071] a specific example of the boom pilot pressure calculation in section 43 n which is based on the arc of the bucket claw tip); and
in response to determining that the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, responsive to “yes” at S150):
determining an amount to raise a boom of the excavator to prevent the bucket from moving below the desired grade in response to movement of the stick (see [0088] S160 the boom pilot pressure is corrected for boom raising, i.e. determining a corrected boom pilot pressure, which is an amount of pressure to raise the boom such that [0091] the bucket claw tip moves along target surface 60);
raising the boom of the excavator the determined amount (see [0090-0091] S170 outputting the boom pilot pressure to operate the boom).

Imura et al. further discloses actuating the stick in response to the requested movement of the stick and raising the boom (see [0090-0091] S170 outputting the arm pilot pressure and boom pilot pressure in response to the request from S130).

Imura et al. does not explicitly recite the operations comprising:
preventing movement of the stick prior to raising the boom;
actuating the stick of the excavator in response to the requested movement of the stick after the raising of the boom.

However, Moriki et al. teaches a method to implement boom intervention control (see Figure 7A, [0087] preventing the work equipment from intruding into the estimated target surface), including:
preventing movement of the stick (see [0087] function generators such that arm velocity becomes zero to inhibit movement, when the estimated target surface distance is zero ([0074] estimated target surface distance being the distance between work equipment 15 and the design surface S1)) prior to raising the boom (see Figure 7A, [0074] the distance being zero when the work equipment approaches the design surface, and [0087] the arm starting again after raising of the boom. I.e. the preventing taking place upon the approaching, prior to the raising operation);
actuating the stick of the excavator after the raising of the boom (see [0087] the arm inhibited “while raising the boom”, until the direction of the velocity vector of the work equipment 15 is off the estimated target surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Imura et al. to use arm inhibition control in the manner taught by Moriki et al., with the motivation of improving work quality by more reliably preventing intruding of the machine into the estimated target surface (see Moriki et al., [0087]).

Regarding Claim 18, Imura et al. discloses the computer readable storage device of claim 15, the operations further comprising:
receiving data from a plurality of site sensors (see [0093] S200 topographic data input from topography calculating section 43 m which [0067] uses topographic measurement device 96 which [0044] can be stereo cameras on the excavator (two sensors for the work site));
receiving excavator location information (see [0060] a GNSS receiver can be used for excavator position);
determining a current state of the site based on the data from the plurality of site sensors (see [0044, 0093] the topographic measurement device 96 to measure nearby topography, the current state at S200); and
determining a location of the excavator on the site based on the excavator location information (see [0060] the excavator position on the basis of global coordinates which are the same coordinates used for 3D target surface data (the work site)),
wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150 (and see mapping of Claim 15 above)) is further based on the location of the excavator (see [0082] based on previous step S110 wherein target surface is calculated based on information from the target surface setting device 51, including [0060] excavator position), the current state of the site (see Figure 14, [0096] repeated control cycles, i.e. the determining of S150 in a present cycle is based on the previous cycle including the state of the site as determined in previous step S200), and the desired grade (see [0082] target surface 60 obtained in S110).

Regarding Claim 20, Imura et al. discloses the computer readable storage device of claim 18, wherein the determining whether the requested movement of the stick will cause the bucket to move below a desired grade (see Figure 14, S150, and see complete mapping of Claim 15 above) is further based on a comparison between the arc the stick will sweep in response to the input requesting the movement of the stick and the desired grade (see [0083] based on pilot pressures from boom pilot pressure calculating section 43 n, further exemplified in Figure 9, [0070-0072] including finding an intersection of arc Tr1 and target surface 60, i.e. comparing the positions of the arc and the desired grade (target surface)).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20160251836-A1 teaches subject matter including performing boom raising in response to limitation conditions including a zero amount of arm operation (see e.g. [00197-0199]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619